Exhibit 10.4

 

INTELLECTUAL PROPERTY AGREEMENT

 

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) entered into as of 
October 1, 2012 (the “effective Date”), by and between Ocwen Mortgage Servicing,
Inc., a corporation organized under the laws of the United States Virgin Islands
(“Ocwen,” or together with its subsidiaries, the “Ocwen Group”), and Altisource
Solutions S.à r.l., a private limited liability company organized under the laws
of the Grand Duchy of Luxembourg (“Altisource,” or together with its Affiliates,
the “Altisource Group”).

 

RECITALS

 

WHEREAS, in addition to this Agreement, Ocwen and Altisource are also entering
into a Services Agreement, a Technology Products Services Agreement, and a Data
Center and Disaster Recovery Services Agreement, each dated as of the Effective
Date and the Support Services Agreement between Ocwen and Altisource dated
August 10, 2012 (collectively, the “Services Agreements”), by which Altisource
will provide various services to Ocwen; and

 

WHEREAS, in conjunction with the Services Agreements, this Agreement shall
govern the licensing of the Licensed Intellectual Property, as defined below.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                        Definitions.  For the purposes of this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” or “Affiliates” means with respect to any Person: (a) any directly
or indirectly wholly owned subsidiary of such Person; (b) any Person that
directly or indirectly owns 100% of the voting stock of such Person; or (c) a
Person that controls, is controlled by, or is under common control with such
Person.  As used herein, “control” of any entity means the possession, directly
or indirectly, through one or more intermediaries, of the power to direct or
cause the direction of the management or policies of such entity, whether
through ownership of voting securities or other interests, by contract, or
otherwise.  Furthermore, with respect to any Person that is partially owned by
such Person and does not otherwise constitute an Affiliate (a “Partially Owned
Person”), such Partially Owned Person shall be considered an Affiliate of such
Person for purposes of this Agreement if such Person can, after making a good
faith effort to do so, legally bind such Partially Owned Person to this
Agreement.

 

“Altisource” shall include Altisource Portfolio Solutions S.A., Altisource’s
parent company, and the members of the ALTISOURCE Group.

 

“Altisource Indemnitees” shall have the meaning set forth in Section 15 below.

 

“Altisource IP” shall mean all Intellectual Property owned by Altisource as of
the Effective Date or acquired during the term of any of the Services Agreements
and includes, but is not limited to, the Intellectual Property set forth on
Schedule I hereto.

 

“Confidential Information” means information that constitutes trade secrets or
confidential proprietary information, regardless of medium in which the
information is stored, whether now known or to be developed in the future,
including but not limited to all written technical information, data,
specifications, research and development information, engineering drawings,
operating and maintenance manuals and materials, analyses prepared by
consultants and other third parties, all cost information, sales and pricing
data, customer prospect lists, supplier records, customer and supplier lists,
customer and vendor data, development and manufacturing

 

1

--------------------------------------------------------------------------------


 

files, vendor and customer drawings, formulations and specifications, quality
records and reports, and financial records and reports.

 

“Disclosing Party” shall have the meaning set forth in Section 10(b) below.

 

“Group” means, collectively, either party’s Subsidiaries and Affiliates.

 

“Governmental Authority” shall mean any federal, state, local, foreign, or
international court, government, department, commission, board, bureau, agency,
official, or other legislative, judicial, regulatory, administrative, or
governmental authority.

 

“Intellectual Property” means all domestic and foreign patents, copyrights,
trade names, domain names, trademarks, service marks, registrations and
applications for any of the foregoing, databases, mask works, Confidential
Information, inventions (whether or not patentable or patented), processes,
know-how, procedures, computer applications, programs and other software,
including operating software, network software, firmware, middleware, design
software, design tools, systems documentation, manuals, and instructions, other
proprietary information, and licenses from third parties granting the right to
use any of the foregoing.

 

“Initial Term” means the term of this Agreement that begins on the Effective
Date and ends on the eighth anniversary of the Effective Date.

 

“Invoiced Amount” shall have the meaning set forth in Section 5(b) below.

 

“IP Fee Letter” shall have the meaning set forth in Section 5(a) below.

 

“Licensed Intellectual Property” means the Intellectual Property being licensed
to Ocwen hereunder, including the Intellectual Property contained in Schedule II
attached hereto, as that schedule may be amended from time to time in
Altisource’s sole discretion.

 

“Licensed Marks” means the trademarks and service marks identified as
“Trademarks” in Schedule II attached hereto, as that schedule may be modified by
Altisource in its sole discretion, and used in conjunction with the offering and
provision of the licensed goods or services.

 

“Licensed Technology” means all Licensed Intellectual Property, excluding the
Licensed Marks, necessary for Ocwen to enjoy the benefit of the Services.

 

“Licensed Software” means any of the following software programs: RealServicing,
RealTrans, RealResolution, RealPortal, RealDoc, RealSynergy and any other
software developed after the date hereof licensed from Altisource to Ocwen that
is integral to Ocwen’s operations.

 

“Ocwen Competitor” means any Person (other than Ocwen), together with its
Affiliates, that provides residential loan servicing services in the United
States or any territory thereof.  For purposes of this definition, “Person”
includes any “group” as that term is used in Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, and “beneficial ownership” shall have the
meaning provided in Rule 13d-3 under the Securities Exchange Act of 1934.

 

“Ocwen Indemnitiees” shall have the meaning set forth in Section 15 below.

 

“Party” shall mean a party to this Agreement, and “Parties” shall mean all
parties to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, or any other entity, and any Governmental Authority.

 

“Receiving Party” shall have the meaning set forth in Section 10(b) below.

 

“Renewal Term” or “Renewal Terms” means any one or more subsequent five-year
renewal terms of this Agreement, or such shorter subsequent period if this
Agreement is terminated.

 

“Section” means any enumerated paragraph of this Agreement.

 

“Services” means all Services collectively as such term is defined in each of
the respective Service Agreements.

 

“Software Change of Control” means at any time, with respect to Altisource, the
occurrence of any of the following: (a) Transfer by Altisource to an Ocwen
Competitor of all or substantially all of Altisource’s rights and title to (i)
any of the Licensed Software or (ii) any other Licensed Intellectual Property,
the effect of which is material and adverse to Ocwen, or (b) any Ocwen
Competitor, (i) acquires (whether through legal or “beneficial ownership,” by
contract, or otherwise), directly or indirectly, the right to vote more than 50%
of the total voting power of all common stock then outstanding of Altisource or
Altisource’s direct parent company , or (ii) shall have elected, or caused to be
elected, a sufficient number of its or their nominees to the board of directors
of Altisource or Altisource’s direct parent company such that the nominees so
elected (regardless of when elected) shall collectively constitute a majority of
the board of directors of Altisource or Altisource’s direct parent company.

 

“Subsidiary” or “Subsidiaries” of any Person means any corporation or other
organization whether incorporated or unincorporated of which at least a majority
of the securities or interests having by the terms thereof ordinary voting power
to elect at least a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries;
provided, however, that any Person that is not wholly owned by any other Person
shall not be a Subsidiary of such other Person unless such other Person
controls, or has the right, power, or ability to control that Person.

 

“Term” means the Initial Term and any Renewal Terms.

 

“Territory” means the United States and its territories.

 

2.                        Altisource Grant of License; Reservation of Rights

 

a)               Altisource hereby grants and confirms to Ocwen the
non-exclusive license and non-exclusive right to use that portion of the
Licensed Intellectual Property necessary to use and enjoy the Services or
otherwise necessary for Ocwen to perform its residential loan servicing
operations, for itself and for the Ocwen Group, solely in the Territory, and the
limited, non-exclusive, fully paid-up, nontransferable, revocable right to
access or to otherwise use, for the term of this Agreement, all Intellectual
Property owned by or, to the extent permitted by the applicable license,
licensed to Altisource solely to the extent necessary for Altisource to perform
its obligations to supply any Services to Ocwen under the Services Agreements
anywhere in the world, subject to Altisource’s rights of approval and control
under this Agreement, which approval will not be unreasonably delayed or
withheld.

 

b)               To the extent that Altisource ceases to provide any particular
Services, the license granted hereunder for the Licensed Intellectual Property
pertinent to such Services will likewise cease, unless and to the extent that
the same Licensed Intellectual Property is required for Ocwen’s receipt of any
other Services being provided by Altisource for the benefit of Ocwen at the time
of cessation or in the future.

 

3

--------------------------------------------------------------------------------


 

c)                The Parties agree that it is critical that the Licensed
Intellectual Property be protected and enhanced, and toward this end, Ocwen
agrees, both during the Term and thereafter, not to:

 

(i)             combine any name or names, service marks, or trademarks with the
Licensed Marks;

 

(ii)          use any other name or names, service marks, or trademarks in
association with the Licensed Marks in any advertising, promotion, publicity,
labeling, packaging, or printed matter of any kind utilized by Ocwen without
Altisource’s prior express written consent;

 

(iii)       do, or suffer to be done, any act that may in any way adversely
affect any rights of Altisource in and to the Licensed Intellectual Property or
any registrations thereof, or that, directly or indirectly, may reduce the value
of the Licensed Intellectual Property or detract from them or the reputation of
Altisource;

 

(iv)      challenge the title or rights of Altisource in or to the Licensed
Intellectual Property;

 

(v)         apply to register or maintain any application or registration
respecting the Licensed Intellectual Property or any other mark or domain name
confusingly similar to the Licensed Marks, or domain names licensed hereunder,
except with the consent and direction of Altisource and in the name of
Altisource, unless Altisource directs the use of another name;

 

(vi)      use any colorable imitation of any of the Licensed Marks or any
variant form (including variant design forms, logos, colors, or type styles) not
specifically approved by Altisource;

 

(vii)  misuse the Licensed Intellectual Property or take any action that would
tend to destroy or diminish the value of the Licensed Intellectual Property; or

 

(viii) make use of the Licensed Technology beyond the internal enjoyment and
exploitation of the Services.

 

d)               The Parties agree that all use by Ocwen of the Licensed
Intellectual Property under the terms of this Agreement inures to the benefit of
Altisource.

 

e)                Ocwen agrees to: (i) cooperate fully with Altisource in
securing and maintaining the ownership and goodwill of Altisource in the
Licensed Intellectual Property; and (ii) to assist Altisource, at Altisource’s
direction, in the protection, enhancement, maintenance, and enforcement of
Altisource’s rights in the Licensed Intellectual Property.

 

f)                 Altisource reserves all rights in and to the Licensed
Intellectual Property, and Altisource may exercise such rights at any time.  In
that regard, nothing herein shall be deemed to prevent Altisource, at any time,
from using and granting to third parties the right to use the Licensed
Intellectual Property in the Territory or elsewhere in connection with the
Services.

 

g)                OCWEN shall not exploit the Licensed Intellectual Property
licensed hereunder outside the Territory or for any purpose beyond its use and
enjoyment of the Services without the prior express written consent of
Altisource.

 

h)               Nothing herein shall be deemed to be a grant to Ocwen of the
right to use or exploit any Licensed Intellectual Property beyond that licensed
hereunder.

 

3.                        [Reserved].

 

4

--------------------------------------------------------------------------------


 

4.                        Royalties

 

a)               In consideration of the rights granted to the respective
Parties under this Agreement, Altisource shall provide the reports to Ocwen and
Ocwen shall pay the royalties to Altisource as such are set forth in that
certain fee letter between Ocwen and Altisource dated as of the Effective Date
(the “IP Fee Letter”).

 

b)               Altisource shall submit statements of account to Ocwen on a
monthly basis with respect to all amounts payable by the Ocwen to Altisource
hereunder (the “Invoiced Amount”), setting out the royalty amount billed to the
Ocwen.  Ocwen shall pay the Invoiced Amount to Altisource by wire transfer of
immediately available funds to an account or accounts specified by Altisource,
or in such other manner as specified by Altisourcein writing, or as otherwise
reasonably agreed to by the Parties hereto, within thirty (30) days of the date
of delivery to Ocwen of the applicable statement of account; provided, that, in
the event of any dispute as to an Invoiced Amount, Ocwen shall pay the
undisputed portion, if any, of such Invoiced Amount in accordance with the
foregoing, and shall pay the remaining amount, if any, promptly upon resolution
of such dispute.

 

5.                        Term and Renewal.

 

(a)    Initial Term.  This Agreement shall commence on the Effective Date and
shall continue in full force and effect until August 31, 2020 (the “Initial
Term”), or the earlier date upon which this Agreement has been otherwise
terminated in accordance with the terms hereof.

 

(b)    Renewal Term.  Subject to the provisions of Sections 2(b) and 9, this
Agreement will survive for the Initial Term and will automatically renew for
four (4) two (2)-year increments following the Initial Term (each a “Renewal
Term”); provided that (a) each Party has fully complied with its obligations
under this Agreement and has maintained a performance standard acceptable to the
other Party during the prior term and (b) the Agreement has not been terminated.

 

6.                        Quality Control

 

a)               The Parties recognize and acknowledge that the offering of
goods or services of inferior quality under the any licensed marks hereunder may
damage the business reputation of the Parties and the goodwill associated with
such marks.  Accordingly, in order to maintain the respective Parties’
reputation for quality, Ocwen will provide products and/or services under the
licensed marks of a quality no less than its current quality.  All promotional
material utilizing the licensed marks must be approved in writing by Altisource
prior to use.

 

b)               Ocwen shall at all times and in all places permit Altisource,
by representatives designated by Altisource, to inspect the use made of the
Licensed Intellectual Property  under this Agreement.  At all times, Ocwen shall
comply with the reasonable quality control procedures furnished or approved,
from time to time, by Altisource concerning use of the licensed marks and the
quality of any goods or services offered thereunder.  Upon reasonable prior
notice, Altisource may inspect and review the offices and records of Ocwen
during normal business hours for compliance with this or any other provision of
this Agreement.

 

c)                Ocwen shall use and display the licensed marks only in such
form and manner as are specifically approved in advance by Altisource.

 

d)               Ocwen shall cause to appear the legends, markings, and notices
that Altisource may direct on all material used by Ocwen in connection with the
Licensed Intellectual Property and on any printed matter on which Ocwen elects
to have licensed marks appear.

 

e)                Ocwen shall be permitted to use any designs, materials,
packages, labels, promotional materials, and advertising materials in relation
to any goods or services approved by Altisource; provided, however, that in the

 

5

--------------------------------------------------------------------------------


 

event that, after the Effective Date, any such design, material, package, label,
promotional material, or advertising material is materially modified, or the
manner in which any of the foregoing is used is proposed to be materially
modified, Ocwen shall obtain the written approval of Altisource  (such approval
not to be unreasonably withheld) for such design, material, package, label,
promotional material, advertising material, or such modified use thereof prior
to any use thereof.

 

7.                        Advertising and Promotion.  Ocwen shall provide to
Altisource, free of charge for its permanent archives, copies or representative
samples of all advertising and promotional materials bearing any licensed marks.

 

8.                        Intellectual Property Rights Ownership.

 

a)               Ocwen acknowledges that Altisource is the owner of all right,
title, and interest in and to the Altisource IP and the Licensed Intellectual
Property and is also the owner of the goodwill related to or that shall become
related to any marks included in the Altisource IP and the Licensed Marks.

 

b)               [Reserved].

 

c)                At Altisource’s request, Ocwen shall execute any documents
reasonably required by Altisource to confirm the Altisource’s ownership of all
rights in and to, for Altisource, the Altisource IP and the Licensed
Intellectual Property the rights of Altisource pursuant to this Agreement. 
Ocwen shall cooperate with Altisource in connection with the filing and
prosecution by Altisource of applications to register the Altisource IP and
Licensed Intellectual Property, and in connection with the maintenance and
renewal of any such registrations that may issue.

 

d)               Ocwen shall use the Licensed Intellectual Property strictly in
compliance with the legal requirements of the Territory or wherever the Services
in connection with which the Licensed Intellectual Property may be rendered, and
shall use such markings in connection therewith as may be required by applicable
law.

 

e)                Any challenge by Ocwen to the rights of Altisource in the
Licensed Intellectual Property, or any attempt to register Licensed Intellectual
Property in Ocwen’s or any other party’s name, shall be deemed a material and
incurable default hereunder.

 

f)                 Ocwen shall not use, and shall not cause or permit any third
party to use, the Licensed Intellectual Property in any unlawful or deceptive
manner or in any other way that is likely to directly or indirectly tarnish,
dilute, denigrate, diminish, lessen the value of, or invalidate any of the
Licensed Intellectual Property.

 

g)                [Reserved].

 

h)               Any technology or Intellectual Property jointly developed by
the Parties shall become the property of Altisource and shall constitute
Altisource IP.  Ocwen shall cooperate with Altisource in connection with the
filing and prosecution by Altisource of applications to register, for
Altisource, any such jointly developed technology and Intellectual Property, and
in connection with the maintenance and renewal of any such registrations that
may issue.

 

i)                   Each of the Parties acknowledges and agrees that (i) Ocwen
will continue to own all of its loan servicing data, and (ii) Ocwen will grant
to Altisource free access to such loan servicing data, including, without
limitation, allowing Altisource to backup such loan servicing data in accordance
with Altisource’s reasonable standard practices, and nothing in this Agreement
shall limit Altisource’s ability to use any such data.

 

j)                  Within one hundred and twenty (120) days of the Effective
Date, Altisource shall establish and maintain a copy of the source code and the
object code for all Licensed Software, along with programmer’s notes

 

6

--------------------------------------------------------------------------------


 

and other materials sufficient to permit Ocwen to understand the design and
operation of the Licensed Software (collectively, all such materials are
referred to as the “Escrow Material”) in escrow with a recognized escrow agent
on terms and conditions reasonably acceptable to Ocwen, including, but not
limited to, identifying the occurrence of a Software Change of Control following
which Ocwen’s rights to the Licensed Software are materially and adversely
impaired as a release condition for the affected Licensed Software (such
agreement for escrow shall be referred to as the “Escrow Agreement”).  On the
last day of each calendar quarter, or such other period as the Parties may
jointly agree, Altisource shall deposit into such escrow Escrow Material
corresponding to any new release or upgrades of existing Licensed Software or
new Licensed Software that has been licensed to Ocwen during the preceding
quarter, if any. None of the Escrow Material shall contain devices of any kind
that would prevent the use of the Escrow Material; provided, however, that, if
the Licensed Software normally includes password protection, the use of software
keys or other devices that disable or limit its use, then the Escrow Material
shall include: (1) the passwords, software keys, and any other items necessary
to allow a party to fully utilize the Licensed Software; (2) instructions for
the use of such passwords, software keys, and other items; and (3) the means to
generate additional passwords, software keys and other such items for subsequent
licensees.  Ocwen may at any time request verification of the Escrow Material in
accordance with the verification procedures set forth in the Escrow Agreement,
and Altisource shall comply with their verification obligations set forth in the
Escrow Agreement.

 

9.                        Confidentiality

 

a)               Confidential Information.  The Parties acknowledge that
information to be shared between Altisource and Ocwen may be Confidential
Information.

 

b)               Duty of Confidentiality.  To the extent a Party (the
“Disclosing Party”) shares Confidential Information with the other Party (the
“Receiving Party”), the Receiving Party agrees to secure and protect the
confidentiality of the Disclosing Party’s Confidential Information in a manner
consistent with the maintenance of the Disclosing Party’s rights therein, using
at least as great a degree of care as the Receiving Party uses to maintain the
confidentiality of its own Confidential Information of a similar nature, but in
no event using less than a commercially reasonable degree of care.  The
Receiving Party shall not disclose, disseminate, or otherwise publish or
communicate the Disclosing Party’s Confidential Information to any person, firm,
corporation, or other third party without the prior written consent of the
Disclosing Party, except to the Receiving Party’s direct and indirect employees,
consultants, and representatives who have a need to know and who have been
informed of and made subject to obligations corresponding to the Receiving
Party’s obligations hereunder.

 

c)                Breach of Confidentiality.  The Parties agree that in the
event of a breach of this Section by a Receiving Party or its direct or indirect
employees, consultants, or representatives, the Disclosing Party may suffer
irreparable damage for which monetary relief may be inadequate.  Accordingly, in
addition to any other remedies available to it, the Disclosing Party shall be
entitled to equitable relief, including specific performance and other
injunctive relief, without the necessity of posting a bond.

 

10.                 Termination

 

a)               If either Party materially defaults in the performance of any
provision of this Agreement and such default is not cured within thirty (30)
days after receiving notice of such default from the non-defaulting Party, the
non-defaulting Party shall be entitled to terminate this Agreement effective
immediately upon delivery of final written notice to the defaulting Party.

 

b)               If a Party (i) becomes insolvent, (ii) files a petition in
bankruptcy or insolvency, is adjudicated bankrupt or insolvent, or files any
petition or answer seeking reorganization, readjustment, or arrangement of its
business under any law relating to bankruptcy or insolvency, or if a receiver,
trustee, or liquidator is appointed for any of the property of the Party and
within sixty (60) days thereof such Party fails to secure a dismissal thereof,
or (iii)

 

7

--------------------------------------------------------------------------------


 

makes any assignment for the benefit of creditors, then and in that event only,
the Party that is not the subject of such proceedings may terminate this
Agreement immediately upon written notice.

 

11.                 Post-Termination; Expiration of Rights and Obligations

 

a)               If this Agreement is terminated for any cause or no cause or
expires, all rights to use the Licensed Intellectual Property granted under this
Agreement shall forthwith revert to Altisource, and OCWEN and its receivers,
representatives, trustees, agents, administrators, successors, or permitted
assigns shall have no right after the effective date of termination to use or
exploit any Licensed Intellectual Property, including no right to use, sell,
ship, market, or distribute products, services, or promotional materials bearing
the Licensed Marks, unless they have received the prior written approval of
Altisource.  All materials bearing the Licensed Marks and all copies of
materials embodying or incorporating the Licensed Intellectual Property shall be
destroyed or disposed of in a manner authorized by Altisource.  Upon
Altisource’s request, Ocwen shall provide evidence satisfactory to Altisource of
destruction or other disposition of such materials and things.  Ocwen must do
all things necessary to withdraw all filings that reflect Ocwen as a registered,
licensed, or authorized user of any Licensed Intellectual Property.

 

b)               [Reserved].

 

c)                If this Agreement is terminated for any cause or no cause or
expires, all materials containing Confidential Information of a Disclosing Party
shall be destroyed or disposed of in a manner authorized by the Disclosing
Party.  Upon the Disclosing Party’s request, the Receiving Party shall provide
evidence satisfactory to the Disclosing Party of destruction or other
disposition of such materials and things.

 

d)               Upon termination, all payments due to Altisource hereunder
shall become immediately due and payable.

 

12.                 Notice of Infringement and Cooperation

 

a)               Altisource, if it so desires, may commence to prosecute any
proceedings, claims, or suits to protect the Licensed Intellectual Property in
Altisource’s own name or in the name of Ocwen or join Ocwen as a party thereto. 
Ocwen agrees to supply Altisource with such information as Altisource may
reasonably request, including information regarding sales and promotion, to aid
Altisource in the acquisition, maintenance, and renewal of applications and
registrations of the Licensed Intellectual Property, in the recordal of this
Agreement, in the entry of Ocwen as a registered or authorized user of the
Licensed Intellectual Property, or in furtherance of any other purpose related
to the acquisition, preservation, protection, or defense of the Licensed
Intellectual Property.

 

b)               [Reserved].

 

c)                Ocwen agrees to notify Altisource promptly in writing in the
event it becomes aware of any third party infringing, misusing, or otherwise
violating any of the rights of Altisource in its Intellectual Property, or who
Licensee believes is, or may be infringing, diluting, or otherwise derogating
the Intellectual Property of Altisource.  Altisource may, in its sole
discretion, take action against such third party to enforce its interests in its
Intellectual Property, and in such event shall be entitled to retain all
monetary recovery from any such third party by way of judgment, settlement, or
otherwise.  Ocwen agrees to cooperate promptly and fully with any such effort;
provided, however, that Altisource shall reimburse Ocwen for all of its
out-of-pocket expenses, not including attorneys’ fees, incurred as a result of
such assistance.

 

13.                 Dispute Resolution. It is the intent of the Parties to use
reasonable best efforts to resolve expeditiously any dispute, controversy, or
claim between or among them with respect to the matters covered hereby that may
arise from time to time on a mutually acceptable negotiated basis.  In
furtherance of the foregoing, a Party involved in a

 

8

--------------------------------------------------------------------------------


 

dispute, controversy, or claim may deliver a notice (an “Escalation Notice”)
demanding an in-person meeting involving representatives of the Parties at a
senior level of management (or if the Parties agree, of the appropriate
strategic business unit or division within such entity).  A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of the Party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement).  Any
agenda, location, or procedures for such discussions or negotiations between the
Parties may be established by the Parties from time to time; provided, however,
that the Parties shall use commercially reasonable efforts to meet within thirty
(30) days of the Escalation Notice.

 

14.                 Indemnification.

 

a)               Ocwen shall indemnify, defend, and hold harmless Altisource,
each other member of the Altisource Group, and each of their respective former
and current directors, officers, and employees, and each of the heirs,
executors, successors, and assigns of any of the foregoing (collectively, the
“Altisource Indemnitees”) with legal counsel reasonably acceptable to Altisource
from and against all demands, claims, injuries, losses, damages, actions, suits,
causes of action, proceedings, judgments, liabilities, and expenses, including
attorneys’ fees, court costs, and other legal expenses, arising out of or
connected with the violation of the proprietary rights of any third party
through Ocwen’s actions, including, but not limited to, liability due solely to
the negligence or recklessness of Ocwen, or of a breach of any representation or
warranty made by Ocwen in this Agreement.  Altisource shall give to Ocwen notice
of any such claim or suit as soon as possible and afford Ocwen the opportunity
to defend the claim at its own expense through counsel of its own choice. 
Unless approved in writing, Ocwen, its representatives, agents, and assigns
shall not voluntarily settle any such claim or suit in a manner that might in
any way adversely affect or be in derogation of any rights of Altisource in and
to the Licensed Intellectual Property or constitute any admission in respect
thereof or otherwise. Nothing herein shall preclude Altisource from
participating in any manner through counsel of its own choosing at its own
expense, and no approval by Altisource of any action by Ocwen shall affect any
right of Altisource to indemnification hereunder.  Altisource agrees to
cooperate to the extent reasonably necessary to reduce or eliminate the
indemnified liability.

 

b)               Altisource shall indemnify, defend, and hold harmless Ocwen,
each other member of the Ocwen Group, and each of their respective former and
current directors, officers, and employees, and each of the heirs, executors,
successors, and assigns of any of the foregoing (collectively, the “Ocwen
Indemnitees”) with legal counsel reasonably acceptable to Ocwen from and against
all demands, claims, injuries, losses, damages, actions, suits, causes of
action, proceedings, judgments, liabilities, and expenses, including attorneys’
fees, court costs, and other legal expenses, arising out of or connected with
the violation of the proprietary rights of any third party through Altisource’s
actions, including, but not limited to, liability due solely to the negligence
or recklessness of Altisource, or of a breach of any representation or warranty
made by Altisource in this Agreement.  Ocwen shall give to Altisource notice of
any such claim or suit as soon as possible and afford Altisource the opportunity
to defend the claim at its own expense through counsel of its own choice. 
Unless approved in writing, Altisource, its representatives, agents, and assigns
shall not voluntarily settle any such claim or suit in a manner that might in
any way adversely affect or be in derogation of any rights of Ocwen or
constitute any admission in respect thereof or otherwise.  Nothing herein shall
preclude Ocwen from participating in any manner through counsel of its own
choosing at its own expense, and no approval by Ocwen of any action by
Altisource shall affect any right of Ocwen to indemnification hereunder.  Ocwen
agrees to cooperate to the extent reasonably necessary to reduce or eliminate
the indemnified liability.

 

15.                 Representations and Warranties.   Ocwen represents on behalf
of itself and each member of the Ocwen Group, and Altisource represents on
behalf of itself and each member of the Altisource Group, as follows:

 

(a)           each Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver, and perform each of this Agreement to which it is a party and
to consummate the transactions contemplated hereby and thereby;

 

9

--------------------------------------------------------------------------------


 

(b)           this Agreement will be, on or prior to the Effective Date, duly
executed and delivered and constitutes, or will constitute, a valid and binding
agreement enforceable in accordance with the terms thereof.

 

16.                 DISCLAIMERS OF WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, ALTISOURCE HAS NOT MADE, AND IS NOT MAKING, ANY REPRESENTATION
OR WARRANTY TO OCWEN, INCLUDING WITH RESPECT TO THE LICENSED INTELLECTUAL
PROPERTY, THE SERVICES, OR THE PROSPECTS OF THE BUSINESS TO BE CONDUCTED BY
OCWEN. EXCEPT AS EXPRESSLY WARRANTED HEREIN, ALTISOURCE EXPRESSLY DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING, BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND DURABILITY; ANY WARRANTY WITH RESPECT TO INTELLECTUAL
PROPERTY INFRINGEMENT; AND ANY WARRANTY ARISING FROM A COURSE OF DEALING OR
USAGE OF TRADE.  ALTISOURCE DOES NOT WARRANT THAT ANY SOFTWARE OR SERVICES
COVERED UNDER THIS AGREEMENT WILL MEET ALL OF OCWEN’S REQUIREMENTS, OR THAT THE
USE OF ANY SOFTWARE WILL BE UNINTERRUPTED (FOR WHATEVER REASON), BE FREE FROM
PROGRAMMING OR OTHER ERRORS, OR WILL BE SAFE FROM VIRUSES, WORMS, OR SECURITY
BREACHES.  ALTISOURCE HAS NOT AUTHORIZED AND DOES NOT AUTHORIZE ANYONE TO MAKE
ANY WARRANTIES ON ALTISOURCE’S BEHALF.

 

17.                 LIMITATION OF LIABILITY.  REGARDLESS OF THE FORM OR NATURE
OF ANY ACTION, CAUSE OF ACTION, OR CLAIM, UNDER NO CIRCUMSTANCES SHALL A PARTY
BE LIABLE FOR ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTIAL,
CONSEQUENTIAL, OR TREBLE DAMAGES OF ANY CHARACTER; ANY LOSS OF PROFITS, LOSS OF
USE, LOSS OF BUSINESS REVENUE, LOSS OF INCOME, LOSS OF DATA, OR LOSS OF BUSINESS
OPPORTUNITY; FAILURE TO REALIZE EXPECTED SAVINGS; OR COSTS OF COVER, ARISING OUT
OF OR RELATING TO THIS AGREEMENT, RELATED TO THE LICENSED INTELLECTUAL PROPERTY
OR THE ALTISOURCE IP, EVEN IF THE PARTY HAS BEEN INFORMED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

18.                 Costs and Expenses

 

a)               Each Party shall bear and pay all costs and expenses arising in
connection with its performance under this Agreement.

 

b)               In the event that Ocwen does not make any payment required
under the provisions of this Agreement to Altisource when due in accordance with
the terms hereof, Altisource may, at its option, charge Ocwen interest on the
unpaid amount at the rate of 2% per annum above the prime rate charged by
JPMorgan Chase Bank, N.A. (or its successor).  In addition, Ocwen shall
reimburse Altisource  for all costs of collection of overdue amounts, including
any reasonable attorneys’ fees.

 

c)                Should either Party incur any costs, including attorneys’ or
experts’ fees, as a result of a material breach of this Agreement by the other
Party, the breaching Party shall be liable to the non-breaching Party for all
such costs in addition to any other relief to which the non-breaching Party may
be entitled.

 

19.                 Miscellaneous

 

a)               Counterparts; Entire Agreement; Corporate Power.

 

(i)                       This Agreement may be executed in one or more
counterparts, including by facsimile, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each party hereto or thereto and delivered to the other
parties hereto or thereto.

 

(ii)                    This Agreement and the exhibits and schedules hereto,
including the IP Fee Letter,  contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments, and
conversations with respect to

 

10

--------------------------------------------------------------------------------


 

such subject matter, and there are no agreements or understandings between the
Parties with respect to the subject matter hereof other than those set forth or
referred to herein or therein.

 

b)        Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters.

 

c)                          Assignability. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns.  No Party hereto may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other party hereto; provided, however, that either
Party may assign this Agreement without the consent of the other party to any
third party that acquires, by any means, including by merger or consolidation,
all or substantially all the consolidated assets of such Party, subject to
Section 8(j) in the case of a Software Change of Control.  Further, any assignee
of any licensed Intellectual Property hereunder or any Person who acquires any
right or title to any Licensed Intellectual Property following a Software Change
of Control or otherwise shall take such Licensed Intellectual Property subject
to the license set forth herein.  Any purported assignment in violation of this
Section 19(c) shall be void and shall constitute a material breach of this
Agreement.

 

d)                         Third-Party Beneficiaries.  Except for the
indemnification rights under this Agreement of any Ocwen Indemnitee or
Altisource Indemnitee in their respective capacities as such, (a) the provisions
of this Agreement are solely for the benefit of the Parties hereto and are not
intended to confer upon any Person except the Parties hereto any rights or
remedies hereunder, and (b) there are no third-party beneficiaries of this
Agreement and this Agreement shall not provide any third person with any remedy,
claim, liability, reimbursement, cause of action, or other right in excess of
those existing without reference to this Agreement.

 

e)                          Notices.  All notices or other communications under
this Agreement or any Ancillary Agreement shall be in writing and shall be
deemed to be duly given when (a) delivered in person, (b) sent by facsimile
(except that, if not sent during normal business hours for the recipient, then
at the opening of business on the next business day for the recipient) to the
facsimile numbers set forth below, or (c) deposited in the United States mail or
private express mail, postage prepaid, addressed as follows:

 

If to Ocwen, to:

 

Ocwen Mortgage Servicing, Inc.

402 Strand Street

Frederiksted, Virgin Islands 00840-3531

Attn:                    Corporate Secretary

Facsimile number:

 

If to Altisource, to:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Facsimile number: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

11

--------------------------------------------------------------------------------


 

f)                           Severability.  If any provision of this Agreement
or the application thereof to any Person or circumstance is determined by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired, or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby or thereby,
as the case may be, is not affected in any manner materially adverse to either
Party.  Upon any such determination, the Parties shall negotiate in good faith
in an effort to agree upon a suitable and equitable provision to effect the
original intent of the Parties.

 

g)                          Headings.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

h)                         Survival of Covenants.  Except as expressly set forth
in this Agreement, the covenants in this Agreement and the liabilities for the
breach of any obligations in this Agreement contained in Sections 2, 6(b), 7, 8,
9, 11, 12, 13, 14, 15, 16, 17, 18, and 19 shall survive the termination or
expiration of this Agreement.

 

i)                             Waivers of Default.  Waiver by any Party hereto
of any default by any other Party hereto of any provision of this Agreement
shall not be deemed a waiver by the waiving Party of any subsequent or other
default.

 

j)                            Specific Performance.  In the event of any actual
or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the Party or Parties who are to be hereby or
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.  The other Party or Parties shall not oppose the
granting of such relief.  The Parties to this Agreement hereby agree that the
remedies at law for any breach or threatened breach hereof, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived.  Any requirements for the securing or posting of any bond with such
remedy are waived.

 

k)                         Amendments.  No provisions of this Agreement shall be
deemed waived, amended, supplemented, or modified by any Party hereto, unless
such waiver, amendment, supplement, or modification is in writing and signed by
the authorized representative of the Party against whom it is sought to enforce
such waiver, amendment, supplement, or modification.

 

l)                             Interpretation.  Words in the singular shall be
held to include the plural and vice versa and words of one gender shall be held
to include the other genders as the context requires.  The terms “hereof,”
“herein,” and “herewith,” and words of similar import, unless otherwise stated,
shall be construed to refer to this Agreement as a whole (including all of the
schedules and exhibits hereto) and not to any particular provision of this
Agreement. Section, Exhibit, and Schedule references are to the sections,
exhibits, and schedules of or to this Agreement unless otherwise specified.  Any
reference herein to this Agreement, unless otherwise stated, shall be construed
to refer to this Agreement as amended, supplemented, or otherwise modified from
time to time, as permitted by the terms hereof.  The word “including” and words
of similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified.  The word “or” shall not be exclusive.  There shall be no presumption
of interpreting this Agreement or any provision hereof against the draftsperson
of this Agreement or any such provision.

 

m)                     Jurisdiction; Service of Process; Limitations.  Any
action or proceeding arising out of or relating to this Agreement shall be
brought in the courts of the State of New York located in the County of New York
or in the United States District Court for the Southern District of New York (if
any party to such action or proceeding has or can acquire jurisdiction), and
each of the Parties hereto irrevocably submits to the exclusive jurisdiction of
each such court in any such action or proceeding, waives any objection it may
now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the action or proceeding shall be heard and determined

 

12

--------------------------------------------------------------------------------


 

only in any such court, and agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court.  The Parties to this
Agreement agree that any of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary, and bargained agreement
between the Parties hereto irrevocably to waive any objections to venue or to
convenience of forum.  Process in any action or proceeding referred to in the
first sentence of this Section may be served on any Party to this Agreement
anywhere in the world.  Neither Party hereto may bring an action against the
other under this Agreement (whether for breach of contract, negligence or
otherwise) more than twelve (12) months after that Party becomes aware of the
cause of action or one (1) year after the termination of this Agreement,
whichever is shorter.

 

n)                         WAIVER OF JURY TRIAL.  EACH PARTY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED
BEFORE A JUDGE SITTING WITHOUT A JURY.

 

o)                         Relationship.  The Parties are independent
contractors and neither Party is an employee, partner or joint venturer of the
other.  Under no circumstances shall any of the employees of a Party be deemed
to be employees of the other Party for any purpose.  No Party shall have the
right to bind the other Party to any agreement with a third party or to
represent itself as a partner or joint venturer of the other by reason of this
Agreement.

 

p)                         Compliance with Laws.  The Parties shall each comply
with all applicable laws and regulations and shall obtain all appropriate
government approvals pertaining to their respective operations.

 

q)                         Force Majeure.  If the performance of this Agreement
is interfered with by any circumstance beyond the reasonable control of the
Party affected, including without limitation governmental authority to grant any
consent, approval, waiver, or authorization, or any delay on the part of any
governmental authority in granting any consent, approval, waiver, or
authorization, manufacturer or equipment vendor delays or deficiencies including
ability to process correctly calendar date-related data, delays in repair or
maintenance of sites due to restricted access by third parties, delays or
barriers to construction or coverage resulting from local zoning restrictions or
frequency coordination issues with incumbent wireless users, acts of God, such
as fire, flood, earthquake, or other natural cause, terrorist events, riots,
insurrections, war or national emergency, or strikes, boycotts, lockouts or
other labor difficulties, the Party affected by the force majeure is excused on
a day-by-day basis to the extent of the interference; provided that such Party
shall use commercially reasonable efforts to avoid or remove the causes of such
nonperformance.

 

r)                            Incorporation of Schedules and Exhibits. The
Parties agree that Schedules I and II are a part of this Agreement and may be
modified to add, delete, or otherwise change the terms of this Agreement from
time to time.  Such modified or additional schedules and exhibits shall become a
part of this Agreement from the date of such modification.

 

Signatures on Following Page

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Agreement
to be executed as of the date first written above by their duly authorized
representatives.

 

 

OCWEN MORTGAGE SERVICING, INC.

 

 

 

 

 

 

/s/ John V. Britti

 

By:

John V. Britti

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

/s/ William B. Shepro

 

By:

William B. Shepro

 

 

Manager

 

14

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ALTISOURCE INTELLECTUAL PROPERTY

 

Part A to Schedule I of Intellectual Property Agreement:

 

Patents

 

Patents

Issued

 

U.S. PTO Patent No.

 

Issue Date

 

Title

 

Inventors

7,412,418

 

8/12/2008

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey, Russell Bulman, Robert J. Leist, Mary Edgecomb, Donald Vetal,
Armand Bonola, Stephanie Hudson, Jeffrey Neufeld, Debra Toussaint-Blackman,
Rosemary Weaver, Sandra Blum, Federico Bucspun

 

Pending

 

Ser. No.

 

Filing Date

 

Title

 

Inventors

U.S.
10/918,699

 

8/16/2004

 

Method and System for Providing Customer Relations Information

 

William C. Erbey, Scott Paul Conradson

U.S.
10/937,879

 

9/10/2004

 

Method and System for Vendor Management

 

Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno

U.S.
09/512,845

 

2/25/2000

 

Method for Workflow Processing Through Computer Network

 

Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves

U.S.
10/408,079

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

 

U.S.
10/102,104

 

3/19/2002

 

Management and Reporting System and Process for Use with Multiple Disparate
Database

 

Christopher M. Ruby

Chase N. Tessman
Michael R. Langolf

U.S.
10/957,689

 

10/5/2004

 

Management and Reporting System and Process for Use

 

Christopher M. Ruby
Chase N. Tessman

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

with Multiple Disparate Database

 

Michael R. Langolf

U.S.
11/141,209

 

6/1/2005

 

Call Center Services System and method

 

Dale Pickford

U.S.
11/301,247

 

12/13/2005

 

Product Optimizer

 

Christopher Kennedy
William Erbey
Bryan Hurley

U.S.
11/727,225

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

U.S.
11/803,306

 

5/22/2006

 

Method and system for Loan Closing

 

William Erbey
Christopher Kennedy
Bryan Hurley

 

U.S.
11/802,308

 

5/22/2007

 

Method And System For Exchange

 

William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs

U.S.
12/111,714

 

04/29/2008 (parent filing 12/08/2003)

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun

U.S.
12/335,196

 

12/15/2008

 

Vendor Assurance

 

Christopher Kennedy
Bryan Hurley

U.S.
utility

 

Unfiled

 

Method and System for Collections Optimization

 

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

U.S.
12/334,168

 

12/12/2008

 

Ocwen Exchange

 

Christopher Kennedy

 

2

--------------------------------------------------------------------------------


 

U.S.
12/404,958

 

3/16/2009

 

EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT, AND PAYMENT SYSTEM
AND METHOD

 

Russell Bulman;
Sandra Blum

U.S.
60/163,228

 

3/25/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

IN
2743 MUM 2008

 

12/31/2008

 

Method and System for Collections Optimization

 

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

IN
979 MUM 2009

 

4/15/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

 

3

--------------------------------------------------------------------------------


 

Part B to Schedule I of Intellectual Property Agreement:

 

Trademarks

 

Trademarks

Registered

 

Country

 

Trademark

 

Reg. No.

 

Class

European Community

 

REALSynergy & Design (Black & White)

 

6380951

 

09, 36, 38

European Community

 

REALSynergy Logo (Black & White)

 

6380943

 

09, 36, 38

European Community

 

REALTRANS

 

1174531

 

38

European Community

 

REALTRANS & Arrow Design

 

1174515

 

38

European Community

 

REALTRANS.COM

 

1174440

 

38

European Community

 

WWW.REALTRANS.COM

 

1174473

 

38

Japan

 

REALSAMM

 

4690653

 

09

Switzerland

 

REALPORTAL

 

578928

 

09, 42

Switzerland

 

REALSAMM

 

578931

 

09

Switzerland

 

REALSERVICING

 

578930

 

09, 42

Switzerland

 

REALSynergy & Design (Black & White)

 

569462

 

09

Switzerland

 

REALSynergy Logo (Black & White)

 

569461

 

09

Switzerland

 

REALTRANS

 

578929

 

38

Taiwan

 

REALSAMM

 

092007306

 

09

United States of America

 

REALPORTAL

 

3333964

 

09, 42

United States of America

 

REALREMIT

 

3083245

 

09

United States of America

 

REALREMIT

 

3283741

 

38

United States of America

 

REALREMIT

 

3493927

 

35, 36

United States of America

 

REALSAMM

 

2863435

 

09

United States of America

 

REALSERVICING

 

2813709

 

09, 42

 

United States of America

 

REALSYNERGY

 

2729544

 

09

United States of America

 

REALSynergy & Design (Black & White)

 

3481637

 

09

 

4

--------------------------------------------------------------------------------


 

United States of America

 

REALSynergy Logo (Black & White)

 

3334360

 

09

United States of America

 

REALTRANS

 

2470168

 

38

United States of America

 

WE MAKE YOUR LOANS WORTH MORE

 

3410572

 

35, 36

Benelux

 

ALTISOURCE*

 

1179382

 

09, 35, 36, 38, 39, 42

Benelux

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

1179383

 

09, 35, 36, 38, 39, 42

 

Pending

 

Country

 

Mark

 

App. No.

 

Class

European Community

 

THINKING AHEAD. DELIVERING TODAY.

 

8210155

 

09, 35, 36, 38, 42

European Community

 

REALDOC

 

8216673

 

09, 39, 42

India

 

THINKING AHEAD. DELIVERING TODAY.

 

1804060

 

09, 35, 36, 38, 42

India

 

REALDOC

 

1807108

 

09, 39, 42

India

 

REALPORTAL

 

1701114

 

09, 42

India

 

REALREMIT

 

1701116

 

09, 35, 36, 38

India

 

REALSAMM

 

1701113

 

09

India

 

REALSERVICING

 

1701115

 

09, 42

India

 

REALSYNERGY

 

1701111

 

09

India

 

REALSynergy & Design (Black & White)

 

1613797

 

09

India

 

REALSynergy Logo (Black & White)

 

1613796

 

09

India

 

REALTRANS

 

1701112

 

38

Norway

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

REALDOC

 

506092009

 

09, 39, 42

 

--------------------------------------------------------------------------------

* Denotes intellectual property that is owned by Altisource Portfolio Solutions
S.A. (formerly known as Altisource Portfolio Solutions S.à r.l., formerly known
as Ocwen Luxembourg S.à r.l.) prior to the Separation. Such intellectual
property is being included on this Schedule for clarification purposes.

 

Switzerland

 

REALREMIT

 

583202008

 

09, 35, 36, 38

Switzerland

 

REALSYNERGY

 

583182008

 

09

Turkey

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

United States of America

 

HELPING HOMEOWNERS IS WHAT WE DO!

 

77/103348

 

35, 36

United States of America

 

REALDOC

 

77/596166

 

09, 39, 42

 

5

--------------------------------------------------------------------------------


 

United States of America

 

THE LEADER IN LOSS MITIGATION!

 

77/125656

 

35, 36

United States of America

 

THINKING AHEAD. DELIVERING TODAY.

 

77/593386

 

09, 35, 36, 38, 42

Uruguay

 

THINKING AHEAD. DELIVERING TODAY.

 

401.096

 

09, 35, 36, 38, 42

Benelux

 

ALTISOURCE PORTFOLIO SOLUTIONS & Design*

 

1182601

 

09, 35, 36, 38, 39, 42

Canada

 

ALTISOURCE*

 

1437569

 

09, 35, 36, 38, 39, 42

Canada

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

1437570

 

09, 35, 36, 38, 39, 42

European Community

 

ALTISOURCE*

 

8226177

 

09, 35, 36, 38, 39, 42, 45

European Community

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

8226185

 

09, 35, 36, 38, 39, 42, 45

India

 

ALTISOURCE*

 

Awaiting

 

09, 35, 36, 38, 39, 42

India

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

Awaiting

 

09, 35, 36, 38, 39, 42

Mauritius

 

ALTISOURCE*

 

MUM0909355

 

09, 35, 36, 38, 39, 42

Mauritius

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

MUM0909356

 

09, 35, 36, 38, 39, 42

Norway

 

ALTISOURCE*

 

200904134

 

09, 35, 36, 38, 39, 42

Norway

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

200904135

 

09, 35, 36, 38, 39, 42

 

--------------------------------------------------------------------------------

* Denotes intellectual property that is owned by Altisource Portfolio Solutions
S.A. (formerly known as Altisource Portfolio Solutions S.à r.l., formerly known
as Ocwen Luxembourg S.à r.l.) prior to the Separation.

 

Switzerland

 

ALTISOURCE*

 

54711/2009

 

09, 35, 36, 38, 39, 42

Switzerland

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

54708/2009

 

09, 35, 36, 38, 39, 42

Turkey

 

ALTISOURCE*

 

Awaiting

 

09, 35, 36, 38, 39, 42

Turkey

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

Awaiting

 

09, 35, 36, 38, 39, 42

United States of America

 

ALTISOURCE*

 

77/726139

 

09, 35, 36, 38, 39, 42

United States of America

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

77/726143

 

09, 35, 36, 38, 39, 42

Uruguay

 

ALTISOURCE*

 

401631

 

09, 35, 36, 38, 39, 42

 

6

--------------------------------------------------------------------------------


 

Part C to Schedule I of Intellectual Property Agreement:

 

Domain Names

 

Domain Names

alti-ltd.com

altiportfoliosolutions.com

alti-ps.com

altisource.ch

altisourcelimited.com

altisource-ltd.com

altisourceportfoliosolution.com

altisource-ps.com

altisource-pslimited.com

altisourceus.com

ora-rmsi.com

pmos-llc.com

premiumtitleservices.com

realportal.com

realremit.com

realsamm.biz

realsamm.com

realservicing.biz

realservicing.net

realtrans.biz

realtrans.com

realtrans.info

realtrans.net

synergysoftware.com

Alitsourcebid.com

Alitsourcebid.net

Alitsourcebid.org

Alitsourcebid.us

Alitsourcebid.biz

Altisourcebid.com

Altisourcebid.net

Altisourcebid.org

 

7

--------------------------------------------------------------------------------


 

Altisourcebid.us

Altisourcebid.biz

Altisourcehomes.com

Altisourcehomes.net

Altisourcehomes.us

Altisourcehomes.org

Altisourcehomes.biz

Altisource-homes.com

Altisource-homes.net

Altisource-homes.us

 

Altisource-homes.org

Altisource-homes.biz

AltisourceHome.com

Altisourcehome.net

Altisourcehome.us

Altisourcehome.org

Altisourcehome.biz

altisource.eu

altisourceportfoliosolutions.eu

altisource.lu

altisourceportfoliosolutions.lu

altisourceportfoliosolutions.ch

altisource.in

altisourceportfoliosolutions.in

altisource.ca

altisourceportfoliosolutions.ca

altisource.com.mx

altisourceportfoliosolutions.com.mx

altisource.cn

altisourceportfoliosolutions.cn

altisource.tw

altisourceportfoliosolutions.tw

altisource.hk

altisourceportfoliosolutions.hk

 

8

--------------------------------------------------------------------------------


 

altisource.co.nz

altisourceportfoliosolutions.co.nz

altisource.ru

altisourceportfoliosolutions.ru

altisource.net

altisourceportfoliosolutions.net

altisource.org

altisourceportfoliosolutions.org

altisourceportfoliosolution.com

globalservicingsolutions.com

 

9

--------------------------------------------------------------------------------


 

Part D to Schedule I of Intellectual Property Agreement:

 

Copyrights

 

Registered Copyrights

 

Title of Work

 

Registration No.

 

Registration Date

IMAP software

 

TXu000999586

 

May 22, 2001

 

Unregistered Copyrights

 

Title of Material

 

Location

BROCHURES/GUIDES/PAPERS

 

 

Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Mortgage Industry Outsourcing Survey: What the Mortgage Industry Players Really
Think

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Commercial Outsourcing White Paper

 

http://www.ocwenbusiness.com/BPO/bs_resources.cfm

Monthly newsletters

 

http://www.ocwenbusiness.com/

Your Guide to Understanding Mortgage

 

http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf

Money Management 101

 

http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf

Making Timely Mortgage Payments

 

http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf

Understanding Your Credit Score

 

http://www.ocwencustomers.com/em_credit_score.cfm

Ocwen’s 15 Point Loan Servicing Customer Commitment Plan

 

http://www.ocwencustomers.com/cp_cc.cfm

Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract

 

http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf

Global Servicing Solutions LLC Establishes Loan and Real Estate Servicing Office
in Canada

 

http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

 

10

--------------------------------------------------------------------------------


 

Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating

 

http://www.globalservicingsolutions.com/Press/ocn0223f.pdf

US - Structured Finance Servicer Evaluation - Commercial Mortgage Servicer :
Ocwen

 

http://www.globalservicingsolutions.com/Press/OcwenV3.pdf

Ocwen Live Wire Newsletters (June 2007 - October 2007)

 

http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;

http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;

http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;

http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;

http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc

SOFTWARE

 

 

REALTrans

 

Ocwen-India

REALSAMM

 

Ocwen-India

REALSynergy

 

Ocwen-India

 

REALPortal

 

Ocwen-India

REALRemit

 

Ocwen-India

REALServicing

 

Ocwen-India

REALResolution

 

Ocwen-India

REALDoc

 

Ocwen-India

CIS (Customizable Imaging System)

 

Ocwen-India

WEBSITES

 

 

globalservicingsolutions.com

 

 

ora-rmsi.com

 

 

realportal.com

 

 

realtrans.com

 

 

 

11

--------------------------------------------------------------------------------


 

Part E to Schedule I of Intellectual Property Agreement:

 

Trade Secrets

 

Trade Secrets

REALTrans

ORA Web Portal

REALB2B

REALRemit

REALSAMM

REALSynergy

REALPortal

REALServicing

REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)

REALDoc

CIS (Customizable Imaging System)

Collection Scripting System

ACCESS Collection System

Integrated Telephony Solution (includes IVR integration)

Customer Relationship Expert (CRE)

Property Manager

Appraisal Manager (part of REALTrans extension)

REALBid (Bid, Auction and Listing site)

Stage V Reporting database and data transformations

Integrations to Ocwen.com website from REAL applications

Matrix

Collateral Management System

PMO (Project Management Office)

SharePoint Repository

Integration of REAL applications with external applications

Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)

Method and System for Collections Optimization

 

12

--------------------------------------------------------------------------------


 

(unfiled patent);

Pre-payment and Default Model (unfiled patent);

Housing Price Index Model

AVRM Model

Behavioral Sciences-Based Call Scripting

Strategic Tracking and Reporting Dashboard

Collector Effectiveness Model for Training and Personnel Selection

Account Scoring Model for Unsecured Collections

Segmentation Model for Unsecured Collections

Optimal Resolution Model for Unsecured Collections

 

13

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LICENSED INTELLECTUAL PROPERTY

 

Part A to Schedule II of Intellectual Property Agreement:

 

Patents

 

Patents

Issued

 

U.S. PTO Patent No.

 

Issue Date

 

Title

 

Inventors

7,412,418

 

8/12/2008

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey, Russell Bulman, Robert J. Leist, Mary Edgecomb, Donald Vetal,
Armand Bonola, Stephanie Hudson, Jeffrey Neufeld, Debra Toussaint-Blackman,
Rosemary Weaver, Sandra Blum, Federico Bucspun

 

Pending

 

Ser. No.

 

Filing Date

 

Title

 

Inventors

U.S.

10/918,699

 

8/16/2004

 

Method and System for Providing Customer Relations Information

 

William C. Erbey, Scott Paul Conradson

U.S.

10/937,879

 

9/10/2004

 

Method and System for Vendor Management

 

Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno

U.S.
09/512,845

 

2/25/2000

 

Method for Workflow Processing Through Computer Network

 

Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves

U.S.
10/408,079

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

 

U.S.
10/102,104

 

3/19/2002

 

Management and Reporting System and Process for Use with Multiple Disparate
Database

 

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

 

1

--------------------------------------------------------------------------------


 

U.S.
10/957,689

 

10/5/2004

 

Management and Reporting System and Process for Use with Multiple Disparate
Database

 

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

U.S.
11/141,209

 

6/1/2005

 

Call Center Services System and method

 

Dale Pickford

U.S.
11/301,247

 

12/13/2005

 

Product Optimizer

 

Christopher Kennedy
William Erbey
Bryan `Hurley

U.S.
11/727,225

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

U.S.
11/803,306

 

5/22/2006

 

Method and system for Loan Closing

 

William Erbey
Christopher
Kennedy
Bryan Hurley

 

U.S.
11/802,308

 

5/22/2007

 

Method And System For Exchange

 

William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs

U.S.
12/111,714

 

04/29/2008 (parent filing 12/08/2003)

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun

U.S.
12/335,196

 

12/15/2008

 

Vendor Assurance

 

Christopher Kennedy
Bryan Hurley

U.S. utility

 

Unfiled

 

Method and System for Collections Optimization

 

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

U.S.
12/334,168

 

12/12/2008

 

Ocwen Exchange

 

Christopher Kennedy

 

2

--------------------------------------------------------------------------------


 

U.S.
12/404,958

 

3/16/2009

 

EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT, AND PAYMENT SYSTEM
AND METHOD

 

Russell Bulman; Sandra Blum

U.S.
60/163,228

 

3/25/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

IN
2743 MUM 2008

 

12/31/2008

 

Method and System for Collections Optimization

 

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

IN
979 MUM 2009

 

4/15/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

 

3

--------------------------------------------------------------------------------


 

Part B to Schedule II of Intellectual Property Agreement:

 

Trademarks

 

Trademarks

Registered

 

Country

 

Trademark

 

Reg. No.

 

Class

European Community

 

REALSynergy & Design (Black & White)

 

6380951

 

09, 36, 38

European Community

 

REALSynergy Logo (Black & White)

 

6380943

 

09, 36, 38

European Community

 

REALTRANS

 

1174531

 

38

European Community

 

REALTRANS & Arrow Design

 

1174515

 

38

European Community

 

REALTRANS.COM

 

1174440

 

38

European Community

 

WWW.REALTRANS.COM

 

1174473

 

38

Japan

 

REALSAMM

 

4690653

 

09

Switzerland

 

REALPORTAL

 

578928

 

09, 42

Switzerland

 

REALSAMM

 

578931

 

09

Switzerland

 

REALSERVICING

 

578930

 

09, 42

Switzerland

 

REALSynergy & Design (Black & White)

 

569462

 

09

Switzerland

 

REALSynergy Logo (Black & White)

 

569461

 

09

Switzerland

 

REALTRANS

 

578929

 

38

Taiwan

 

REALSAMM

 

092007306

 

09

United States of America

 

REALPORTAL

 

3333964

 

09, 42

United States of America

 

REALREMIT

 

3083245

 

09

United States of America

 

REALREMIT

 

3283741

 

38

United States of America

 

REALREMIT

 

3493927

 

35, 36

United States of America

 

REALSAMM

 

2863435

 

09

United States of America

 

REALSERVICING

 

2813709

 

09, 42

 

 

 

 

 

 

 

United States of America

 

REALSYNERGY

 

2729544

 

09

United States of America

 

REALSynergy & Design (Black & White)

 

3481637

 

09

 

4

--------------------------------------------------------------------------------


 

United States of America

 

REALSynergy Logo (Black & White)

 

3334360

 

09

United States of America

 

REALTRANS

 

2470168

 

38

United States of America

 

WE MAKE YOUR LOANS WORTH MORE

 

3410572

 

35, 36

 

Pending

 

Country

 

Mark

 

App. No.

 

Class

European Community

 

THINKING AHEAD. DELIVERING TODAY.

 

8210155

 

09, 35, 36, 38, 42

European Community

 

REALDOC

 

8216673

 

09, 39, 42

India

 

THINKING AHEAD. DELIVERING TODAY.

 

1804060

 

09, 35, 36, 38, 42

India

 

REALDOC

 

1807108

 

09, 39, 42

India

 

REALPORTAL

 

1701114

 

09, 42

India

 

REALREMIT

 

1701116

 

09, 35, 36, 38

India

 

REALSAMM

 

1701113

 

09

India

 

REALSERVICING

 

1701115

 

09, 42

India

 

REALSYNERGY

 

1701111

 

09

India

 

REALSynergy & Design (Black & White)

 

1613797

 

09

India

 

REALSynergy Logo (Black & White)

 

1613796

 

09

India

 

REALTRANS

 

1701112

 

38

Norway

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

REALDOC

 

506092009

 

09, 39, 42

Switzerland

 

REALREMIT

 

583202008

 

09, 35, 36, 38

Switzerland

 

REALSYNERGY

 

583182008

 

09

Turkey

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

United States of America

 

HELPING HOMEOWNERS IS WHAT WE DO!

 

77/103348

 

35, 36

 

 

 

 

 

 

 

United States of America

 

REALDOC

 

77/596166

 

09, 39, 42

United States of America

 

THE LEADER IN LOSS MITIGATION!

 

77/125656

 

35, 36

United States of America

 

THINKING AHEAD. DELIVERING TODAY.

 

77/593386

 

09, 35, 36, 38, 42

Uruguay

 

THINKING AHEAD. DELIVERING TODAY.

 

401.096

 

09, 35, 36, 38, 42

 

5

--------------------------------------------------------------------------------


 

Unregistered
Trademarks

 

Location

RECOVER MORE!

 

http://www.ocwenbusiness.com/nci.cfm#,
http://www.ocwenbusiness.com/

CLOSE MORE LOANS!

 

http://www.ocwenbusiness.com/bs_loanprocessing.cfm,
http://www.ocwenbusiness.com/

GRAPHIC [g231321km09i001.jpg]

 

http://www.globalservicingsolutions.com/

GLOBAL SERVICING SOLUTIONS

 

http://www.globalservicingsolutions.com/

GLOBAL EXPERIENCE … LOCAL EXPERTISE

 

http://www.globalservicingsolutions.com/

REALSynergyPLUS

 

http://www.globalservicingsolutions.com/technology.html

REALResolution

 

http://www.ocwenbusiness.com/documents/pdf/Moody_s.pdf

 

6

--------------------------------------------------------------------------------


 

Part C to Schedule II of Intellectual Property Agreement:

 

Domain Names

 

Domain Names

ora-rmsi.com

pmos-llc.com

premiumtitleservices.com

realportal.com

realremit.com

realsamm.biz

realsamm.com

realservicing.biz

realservicing.net

realtrans.biz

realtrans.com

realtrans.info

realtrans.net

synergysoftware.com

 

7

--------------------------------------------------------------------------------


 

Part D to Schedule II of Intellectual Property Agreement:

 

Copyrights

 

Registered Copyrights

 

Title of Work

 

Registration No.

 

Registration Date

IMAP software

 

TXu000999586

 

May 22, 2001

 

Unregistered Copyrights

 

Title of Material

 

Location

BROCHURES/GUIDES/PAPERS

 

 

Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Mortgage Industry Outsourcing Survey: What the Mortgage Industry Players Really
Think

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Commercial Outsourcing White Paper

 

http://www.ocwenbusiness.com/BPO/bs_resources.cfm

Monthly newsletters

 

http://www.ocwenbusiness.com/

Your Guide to Understanding Mortgage

 

http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf

Money Management 101

 

http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf

Making Timely Mortgage Payments

 

http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf

Understanding Your Credit Score

 

http://www.ocwencustomers.com/em_credit_score.cfm

Ocwen’s 15 Point Loan Servicing Customer Commitment Plan

 

http://www.ocwencustomers.com/cp_cc.cfm

Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract

 

http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf

Global Servicing Solutions LLC Establishes Loan and Real

 

http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

 

8

--------------------------------------------------------------------------------


 

Estate Servicing Office in Canada

 

 

Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating

 

http://www.globalservicingsolutions.com/Press/ocn0223f.pdf

US - Structured Finance Servicer Evaluation - Commercial Mortgage Servicer :
Ocwen

 

http://www.globalservicingsolutions.com/Press/OcwenV3.pdf

Ocwen Live Wire Newsletters (June 2007 - October 2007)

 

http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc

SOFTWARE

 

 

REALTrans

 

Ocwen-India

REALSAMM

 

Ocwen-India

REALSynergy

 

Ocwen-India

 

 

 

REALPortal

 

Ocwen-India

REALRemit

 

Ocwen-India

REALServicing

 

Ocwen-India

REALResolution

 

Ocwen-India

REALDoc

 

Ocwen-India

CIS (Customizable Imaging System)

 

Ocwen-India

WEBSITES

 

 

globalservicingsolutions.com

 

 

ora-rmsi.com

 

 

realportal.com

 

 

realtrans.com

 

 

 

9

--------------------------------------------------------------------------------


 

Part E to Schedule II of Intellectual Property Agreement:

 

Trade Secrets

 

Trade Secrets

REALTrans

ORA Web Portal

REALB2B

REALRemit

REALSAMM

REALSynergy

REALPortal

REALServicing

REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)

REALDoc

CIS (Customizable Imaging System)

Collection Scripting System

ACCESS Collection System

Integrated Telephony Solution (includes IVR integration)

Customer Relationship Expert (CRE)

Property Manager

Appraisal Manager (part of REALTrans extension)

REALBid (Bid, Auction and Listing site)

Stage V Reporting database and data transformations

Integrations to Ocwen.com website from REAL applications

 

10

--------------------------------------------------------------------------------


 

Matrix

Collateral Management System

PMO (Project Management Office)

SharePoint Repository

Integration of REAL applications with external applications

Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)

Method and System for Collections Optimization (unfiled patent);

Pre-payment and Default Model (unfiled patent);

Housing Price Index Model

AVRM Model

Behavioral Sciences-Based Call Scripting

Strategic Tracking and Reporting Dashboard

Collector Effectiveness Model for Training and Personnel Selection

Account Scoring Model for Unsecured Collections

Segmentation Model for Unsecured Collections

Optimal Resolution Model for Unsecured Collections

 

11

--------------------------------------------------------------------------------